ALL INFORMATION CONTAINED n

HEREIN IS UNCLASSIFIB0.@S@=PT18-cv-02712-KBJ Docdmenfees Filed 09/19/19 Page 1 of 2
WHERE SHOWN OTHERWISE

a ad a a a el

CLASSIFIED BY NSICG/J48367T35
REASON: 1.4 (c}

DECLASSIFY OW: 06-10-2040
DATE: 06-10-2015

Washington, D.C.

SIGNED SWORN STATEMENT

 

I, Andrew G. McCabe, Assistant Director, Counterterrorism
Division, Federal Bureau of Investigation (FBI), do hereby
solemnly swear to the following:

I have been advised by Supervisory Special Agent (SSA) Laura
L. Henry, Office of Equal Employment Opportunity Affairs (OEEOA),
FBI, that she is investigating a complaint of employment
discrimination (FBI-2012-00263) pursuant to Title 29 of the Code
of Federal Regulations, Part 1614.

I understand that the complainant is Robyn Lee Gritz,
Supervisory Special Agent, assigned to the Counterterrorism
Division of the FBI, and that accepted for investigation are the
following allegations:

Whether complainant was subjected to a hostile work
environment and discriminated against based on sex (female), age
(DOB: January 21, 1969), disability (mental) and reprisal for EEO
activity when: 1) sometime prior to January 2012, her former
Section Chief (SC) shared confidential information regarding her
mental health, time and attendance and’personal relationships
with her SC prior to her reporting as a Detailee to the Central
Intelligence Agency (CIA); 2) since January 2012, she has not

been tasked to serve in a senior management acting assignment; 3)

1 Affiant's Initials {M1

sq RET

 
 

Case 1:18-cv-02712-KBJ Docdade if B Filed 09/19/19 Page 2 of 2

Gritz as my contemporary.

I am not in a position to determine whether or not Ms. Gritz
has a disability, either mental or physical. I never observed
such a disability. Ms. Gritz never shared any information with
me indicating she has a disability of any kind. She also never
provided any medical documentation to me indicating she has a
disability. Additionally, Ms. Gritz never submitted a request,
verbally or in writing, to me for a reasonable accommodation
based on a disability.

I first officially became aware of Ms. Gritz’s participation
in EEO protected activity when I received an ec dated 10/25/2012
that indicated Ms. Gritz filed a formal complaint of
discrimination. The ec did not identify the substance or nature
of the complaint, but rather cautioned me as the head of the
division not to destroy any records pertaining to Ms. Gritz. I
later received an e-mail from SSA Henry, EEO Investigator, on
February 14, 2013, that contained additional details as regarding
Ms. Gritz’s complaints.

I first learned of the issues that led to Ms. Gritz’s
current OPR investigation during a telephone call with Deputy
Assistant Director (DAD) Jennifer Ley on June 19, 2012. I recall
that during the course of our conversation, DAD Ley mentioned to
me that Ms. Gritz had filed or intended to file an EEO complaint

against her immediate supervisor, Richard D. Schwein, Jr., then

4 Affiant's tnitials Mr

seq {eT

 
